         Case 1:18-cv-11940-AT Document 28-1 Filed 04/12/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CASA EXPRESS CORP.,                                  1:18-cv-11940-AT

                        Plaintiff,                   AFFIDAVIT OF ELI WHITNEY
                                                     DEBEVOISE II IN SUPPORT OF
                        v.                           MOTION TO ADMIT COUNSEL
                                                     PRO HAC VICE
BOLIVARIAN REPUBLIC OF VENEZUELA,

                        Defendant.


Eli Whitney Debevoise II, being duly sworn, hereby deposes and says as follows:

    1. I am a partner with the law firm of Arnold & Porter Kaye Scholer, LLP.

    2. I submit this affidavit in support of my motion for admission to practice pro hac vice in the

        above captioned matter.

    3. As shown in the Certificate of Good Standing annexed hereto I am a member in good

        standing of the Bar of the District of Columbia.

    4. I have never been convicted of a felony.

    5. I have never been censured, suspended, disbarred or denied admission or readmission by

        any court.

    6. There are no pending disciplinary proceedings against me in any State or Federal Court.

    7. Wherefore your affiant respectfully submits that he be permitted to appear as counsel and

        advocate pro hac vice in this case for Defendant Bolivarian Republic of Venezuela.

Dated: April 12, 2019                        s/ Eli Whitney Debevoise II

                                             Eli Whitney Debevoise II
                                             Arnold & Porter Kaye Scholer, LLP
                                             601 Massachusetts Ave., NW
                                             Washington, DC 20001
                                             whitney.debevoise@arnoldporter.com
                                             +1 202.942.5042
Case 1:18-cv-11940-AT Document 28-1 Filed 04/12/19 Page 2 of 2
